UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6470



MONTY JACKSON SMITH,

                                              Petitioner - Appellant,

          versus


GARY D. MAYNARD, Director of South Carolina
Department of Corrections; CHARLES MOLONY
CONDON, Attorney General of the State of South
Carolina,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Terry L. Wooten, District Judge.
(CA-01-4374-25AJ)


Submitted:   July 18, 2003                 Decided:   October 22, 2003


Before WILKINSON, LUTTIG, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Monty Jackson Smith, Appellant Pro Se. William Edgar Salter, III,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Monty Jackson Smith, a state prisoner, seeks to appeal the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2254 (2000).      An appeal may not be taken from the final

order in a § 2254 proceeding unless a circuit justice or judge

issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue for claims

addressed by a district court absent “a substantial showing of the

denial of a constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists   would    find   both   that       his   constitutional    claims    are

debatable and that any dispositive procedural rulings by the

district court are also debatable of wrong.                 See Miller-El v.

Cockrell, 537 U.S. 322, 123 S. Ct. 1029, 1040 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683

(4th   Cir.),     cert.   denied,    534     U.S.   941   (2001).     We     have

independently reviewed the record and conclude that Smith has not

made the requisite showing.         Accordingly, we deny a certificate of

appealability and dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                     DISMISSED


                                        2